Citation Nr: 0414369	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran and his spouse presented testimony before the 
undersigned at a hearing at the RO in June 2003.  A 
transcript of the hearing testimony has been associated with 
the claims file.  


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

Prior to the veteran filing his claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The VCAA and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim and redefine the scope of assistance that VA 
will provide to a claimant.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 3.159, 
3.326 (2003).  

Review of the record reflects that the claimant has not been 
specifically informed of the VCAA as it applies to this 
claim, the evidence necessary to substantiate his claim, what 
evidence VA is responsible for obtaining, what evidence the 
claimant is responsible for providing, and that he should 
provide any other evidence in his possession to substantiate 
the claim for service connection for PTSD.  Such notification 
is a prerequisite for the adjudication of a claim.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, this case must be returned to 
the RO to notify the claimant of the evidence necessary to 
substantiate his claim for service connection for PTSD.  

The veteran is claiming service connection for PTSD.  His 
service personnel records are not contained in the claims 
file.  Accordingly, this case will be returned to the RO to 
request the veteran's service personnel records.

In August 2002, the veteran submitted an authorization for 
release of information (VA Form 21-4142) from Dr. Alderman.  
The veteran has indicated that he began receiving treatment 
from this physician in May 1999 and at his hearing before the 
undersigned he indicated he was continuing to receive 
treatment.  While the record does contain some records from 
Dr. Alderman, the record does not show that records were 
requested following receipt of the authorization for release.  
Accordingly, this case must be returned to the RO to request 
additional records from Dr. Alderman.

The RO has not attempted to verify the veteran's claimed 
stressors.  The veteran has provided statements concerning 
stressful events in service.  He also provided testimony at 
hearings at the RO and before the undersigned concerning 
stressful events in service.  However, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) has 
not been queried in an attempt to verify the stressors.  
Therefore, the case will be returned to the RO to attempt to 
verify the veteran's claimed stressors.

The veteran received a VA examination in May 2002 where he 
was diagnosed with PTSD symptoms.  However, since the 
veteran's claimed stressors had not been verified, it is not 
possible to link the diagnosis with any events in service.  
Such a link is required to establish service connection for 
PTSD.  Accordingly, this case will be returned to the RO for 
further examination of the veteran if any of the claimed 
stressors are verified.  

Following issuance of the statement of the case, a statement 
from the veteran's wife, a service record page, and a 
statement from the veteran concerning stressors in service 
were submitted.  The record does not show that the RO 
considered these submissions and provided a supplemental 
statement of the case.  Additionally, following the veteran's 
hearing before the undersigned, he submitted an additional 
statement concerning his stressors and copies of letters he 
had written home while serving in Vietnam.  He did not 
include a waiver of consideration of these materials by the 
RO.  Therefore, this case will be returned to the RO to 
consider these materials and to issue a supplemental 
statement of the case.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant of 
the VCAA and of the evidence necessary to 
substantiate the claim for service 
connection for PTSD.  The notice should 
also advise the claimant of what evidence 
VA is responsible for obtaining, what 
evidence the claimant is responsible for 
providing, and that he should provide VA 
with any additional pertinent evidence in 
his possession.

2.  The RO should request the veteran's 
service personnel records "201 File" 
from NPRC.

3.  The RO should request copies of 
medical records from Dr. Alderman from 
May 1999 to the present.  The RO should 
obtain any necessary authorization for 
the release of such information.

4.  The RO should request that the 
veteran provide any additional 
descriptions of those events in service 
that he alleges constitute stressors 
related to his psychiatric disorder.  The 
veteran should be advised that he must 
provide specific details of the claimed 
event(s) including the "who, what, when, 
and where" of the event(s) for 
meaningful research to be conducted.  If 
the veteran does not have any additional 
information to submit, he should so 
state.

4.  Following receipt of the above 
requested information, the RO should 
prepare an inquiry and forward it to the 
USASCRUR in an attempt to verify the 
claimed stressor(s).  The inquiry should 
include a summary of the veteran's 
claimed stressors, the veteran's 
statement(s) including the December 2002 
statement, pertinent pages from hearing 
transcripts, and any other supporting 
documents.  The RO should specifically 
request that in addition to any other 
claimed stressors, that USASCRUR attempt 
to verify that the veteran saw mass 
graves at Phu Son, saw dead and wounded 
Vietnamese and American personnel, 
convoys were the veteran was present were 
attacked at Hai Von Pass and Mong Yong 
Pass from October to December 1968, there 
were mortar/rocket attacks shortly after 
he arrived at Da Nang City, and there was 
shelling at Da Nang Camp Horn from 
November 16 to 25, 1968.  

5.  If the veteran has identified 
specific U.S. casualties as stressors, 
the RO should forward the information to 
NPRC to attempt to verify the casualties.

6.  The RO should make a determination as 
to whether there is credible supporting 
evidence that one or more of the claimed 
stressors occurred. 



7.  If the RO determines that there is 
credible supporting evidence that a 
claimed stressor occurred, the RO should 
request that the veteran be scheduled for 
a VA psychiatric examination.  All 
appropriate tests and studies should be 
conducted.  

The RO must specify to the examiner the 
stressor(s) that is deemed verified.  The 
examiner must be instructed that the 
verified stressor(s) is the only event 
that may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in the 
current psychiatric symptoms.  The 
examiner should be specifically requested 
to render a diagnosis for any psychiatric 
disorder present.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should indicate whether the diagnosis is 
based upon the corroborated stressor.  
The claims folder should be made 
available to the examiner for review.

7.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the veteran's claim 
and determine whether service connection 
for PTSD can be granted.  In reviewing 
the claim, the RO should consider the 
materials submitted following issuance of 
the statement of the case.  The RO should 
conduct any additional evidentiary 
development deemed appropriate.  If the 
decision remains adverse to the claimant, 
he and the representative should be 
provided with a supplemental statement of 
the case and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



